   Case 3:19-cv-00710 Document 27 Filed 12/09/19 Page 1 of 11 PageID #: 621



                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA


 JONATHAN R., et al.,                              )
                                                   )
 Plaintiffs,                                       )
                                                   )
                      v.                           )
                                                   )    Case No. 3:19-cv-00710
 JIM JUSTICE, in his official capacity as          )
 Governor of West Virginia, et al.,                )
                                                   )
 Defendants.                                       )
                                                   )

MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO STAY DISCOVERY
   PENDING A DECISION ON THE DEFENDANTS’ MOTION TO DISMISS
        This Court has broad discretion to stay discovery and has frequently done so pending a

decision on a motion to dismiss that may eliminate the need for, or limit, such discovery. This

case is exactly the type where such a stay should be granted: The Plaintiffs seek extensive,

burdensome discovery that would drain resources from a state agency in a case that the Defendants

assert the Court does not have jurisdiction to hear. Further, even if this Court has jurisdiction to

hear the case, the Defendants’ motion to dismiss also contends that federal laws upon which

Plaintiffs premise their claims do not provide a basis for the relief they seek. At the same time,

staying discovery for several months while the Defendants’ motion to dismiss is decided would

not unduly prejudice the Plaintiffs, where the Plaintiffs do not even seek to complete discovery

until October 31, 2020; Plaintiffs do not seek a trial until well into 2021; and the Defendants have

already provided the Plaintiffs with thousands of pages of relevant documents, and have agreed to

provide the Plaintiffs with thousands of more pages of documents even if the motion to stay is

granted.

        For these reasons, the Defendants motion to stay discovery should be granted.
   Case 3:19-cv-00710 Document 27 Filed 12/09/19 Page 2 of 11 PageID #: 622



                                  PROCEDURAL BACKGROUND

        Plaintiffs commenced this action on September 30, 2019. See Doc. 1. In response, on

November 26, 2019, Defendants moved to dismiss under Rule 12(b)(1), on the ground that this

Court lacks jurisdiction to hear the case under the Rooker-Feldman doctrine and Younger

abstention. Doc. 17, 18. In the alternative, the Defendants moved to dismiss under Rule 12(b)(6),

on the ground that the Compliant fails to state a claim for which relief can be granted. Doc. 17,

18. The deadline for Plaintiffs to respond to the motion to dismiss is December 23, 2019, and the

deadline for Defendants’ reply in support of the motion to dismiss is January 13, 2020. Doc. 23.

        On December 2, 2019, in accordance with the Court’s Rule 16 Order and Notice, the parties

engaged in a planning conference. See Doc. 14. During this conference, Defendants’ counsel

informed Plaintiffs’ counsel that Defendants believe discovery should be stayed until the motion

to dismiss is granted, and Plaintiffs’ counsel responded that Plaintiffs opposed such a stay.

Plaintiffs’ counsel also requested that Defendants provide Plaintiffs with: a Department of Health

and Human Services (“DHHR”) organizational chart; documents describing DHHR’s policies and

practices with respect to the child welfare system; and case files for all named Plaintiffs.

        On December 3, 2019, the day after parties’ planning conference, Plaintiffs served their

first Request for Production, which included 36 broad requests for documents. See Doc. 22

(certificate of service).

        On December 5, 2019, Defendants’ counsel provided Plaintiffs’ counsel with two

organization charts for DHHR. On the same day, Defendants’ counsel mailed to Plaintiffs’ counsel

electronic copies of over 3,000 pages of records in response to Plaintiffs’ request for child welfare

related policies and practices.

        On December 5, 2019, Defendants’ counsel also informed Plaintiffs’ counsel that

Defendants will promptly provide case files of all named Plaintiffs whose next friends is also their
                                                  2
    Case 3:19-cv-00710 Document 27 Filed 12/09/19 Page 3 of 11 PageID #: 623



guardian ad litem once: (1) Plaintiffs’ counsel provides Defendants’ counsel with the names of

those named Plaintiffs; and (2) Plaintiffs’ counsel provides Defendants’ counsel a copy of the state

circuit court order confirming that the guardian ad litem has in fact been appointed as such for the

named Plaintiff. With respect to named Plaintiffs represented by next friends who are not court-

appointed guardians ad litem, Defendants will promptly provide the case files if and when: (1)

Plaintiffs’ counsel provides Defendants’ counsel with the names of those named Plaintiffs; and (2)

the court enters an order appointing the next friends as such. Defendants’ counsel has informed

Plaintiffs’ counsel that Defendants estimate it will take approximately two weeks to pull the case

file for each named Plaintiffs, once Defendants have the name of the child. Plaintiffs’ counsel

have not yet provided Defendants’ counsel with the names of any of the named Plaintiffs.

                                           ARGUMENT

       This Court has authority to stay discovery pending the outcome of dispositive motions.

See, e.g., Thigpen v. United States, 800 F.2d 393, 396-97 (4th Cir. 1986), rev’d on other grounds

by Sheridan v. U.S., 487 U.S. 392(1988) (“Nor did the court err by granting the government’s

motion under Fed. R. Civ. P. 26(c) to stay discovery pending the disposition of the 12(b)(1)

motion . . . Trial courts . . . are granted wide discretion to control this discovery process.”).

       While “[t]he Fourth Circuit has had little occasion to consider motions to stay discovery

because orders granting or denying such motions are not final orders, nor are they appealable

interlocutory or collateral orders,” 1 district courts throughout the Fourth Circuit have frequently




1
  Blankenship v. Napolitano, 2019 WL 617350, at *2 n.4 (S.D. W. Va. Nov. 19, 2019)
(Copenhaver, J.) (unpublished) (citing Cervantes v. Bridgefield Cas. Ins. Co., 671 Fed. App’x 123,
124 (4th Cir. 2016) (per curium); Poux v. FCI Bennettsville SC, 418 Fed. App’x 157, 157 (4th Cir.
2011) (per curium)).


                                                   3
   Case 3:19-cv-00710 Document 27 Filed 12/09/19 Page 4 of 11 PageID #: 624



stayed discovery pending the resolution of dispositive Rule 12 motions to dismiss in order to avoid

unnecessary, burdensome, and costly discovery. See Goldman v. Brannon, 2012 WL 3727330

(E.D.N.C. Aug. 28, 2012) (unpublished); Sheehan v. United States, 2012 WL 1142709 (N.D. W.

Va. Apr. 4, 2012) (unpublished); Briggs v. T&D Plumbing & Heating Co., 2011 WL 2970845 (D.

Md. July 19, 2011) (unpublished); Bishop v. Quicken Loans, Inc., 2010 WL 3359604 (S.D. W. Va.

Aug. 9, 2010) (Copenhaver, J.) (unpublished).

       This Court has repeatedly found that staying discovery pending the resolution of a

dispositive motion “allows the court to prevent wasting the time and effort of all concerned, and

to make the most efficient use of judicial resources.” Rowe v. Citibank N.A., 2015 WL 1781559,

at *1 (S.D. W. Va. Apr. 17, 2015) (Faber, J.) (internal quotations omitted) (unpublished). “A

number of factors, none wholly dispositive,” guide this Court in assessing whether to stay

discovery pending the outcome of a dispositive motion:

               (1) the type of motion, (2) whether the motion is a legal challenge
               or dispute over the sufficiency of allegations, (3) the nature and
               complexity of the action, (4) whether counterclaims and/or cross-
               claims have been interposed, (5) whether other parties agree to the
               stay, (6) the posture or stage of the litigation, [(7)] the expected
               extent of discovery in light of the number of parties and complexity
               of the issues in the case, [(8)] and any other relevant circumstances.

Citynet, LLC v. Frontier West Virginia Inc., 2016 WL 6133844, at *1 (S.D. W. Va. Oct. 19, 2016)

(Copenhaver, J.) (internal quotations omitted) (unpublished).

       In this case, all of these factors weigh in favor of staying discovery pending a decision on

the Defendants’ motion to dismiss.

       The “type of motion” and “whether the motion is a legal challenge or dispute over the

sufficiency of allegations”. Defendants’ motion to dismiss goes to whether this Court has

jurisdiction to hear this case under Rule 12(b)(1), under two separate legal bases, the Rooker-


                                                 4
   Case 3:19-cv-00710 Document 27 Filed 12/09/19 Page 5 of 11 PageID #: 625



Feldman doctrine and under Younger Abstention. The motion also attacks the four claims

advanced by Plaintiffs on legal grounds under Rule 12(b)(6).

       Thus, the Defendants motion to dismiss is of the type that weighs in favor of staying

discovery: the motion is a legal challenge to the validity of the complaint, and a favorable ruling

would resolve the case. See Blankenship v. Napolitano, 2019 WL 617350, at *3 (S.D. W. Va.

Nov. 19, 2019) (Copenhaver, J.) (internal quotations omitted) (staying discovery pending

resolution of 12(b)(2) and 12(b)(6) motions to dismiss) (unpublished); Massey Energy co. v.

Supreme Court of Appeals of West Virginia, 2008 WL 11429751, at *2 (S.D. W. Va. Mar. 19,

2008) (Copenhaver, J.) (staying discovery pending resolution of 12(b)(1) motion to dismiss)

(unpublished); Jones v. Sears Roebuck & Co., 2007 WL 6854159, at *8 (S.D. W. Va. Mar. 8,

2007) (Johnston, J.) (staying discovery pending resolution of 12(b)(6) motion to dismiss)

(unpublished).

       If the motion to dismiss is granted, but discovery is not stayed, “any resources devoted to

the time-consuming and expensive discovery process would be fruitless.” Blankenship, 2019 WL

617350, at *3 (internal quotations omitted); see also Bishop, 2010 WL 3359605, at *3.

       Courts in the Fourth Circuit have observed that challenges to “preliminary issues,”

including subject matter jurisdiction, are a factor that supports granting a stay of discovery pending

resolution of dispositive motions. See e.g., Boudreauz Group, Inc. v. Clark Nexsen, Owen,

Barbieri, Gibson, P.C., 2018 WL 9785308, at *5 (D.S.C. Nov. 20, 2018) (“Notably, the Motion to

Dismiss/Motion to Stay is potentially dispositive of the entire proceeding, as Defendants challenge

whether or not this court has subject matter jurisdiction over the claims.”) (unpublished); Purvis

v. Pitt Cty Sch., 2013 WL 3778950, at *1 (E.D. N.C. July 18, 2013) (staying discovery pending

resolution of motion to dismiss based on lack of subject-matter jurisdiction) (unpublished); see


                                                  5
   Case 3:19-cv-00710 Document 27 Filed 12/09/19 Page 6 of 11 PageID #: 626



also, Order, Doc. 93 at 5, Ashley W. v. Holcomb, 19-cv-00129 (S.D. Ind. June 25, 2019) (describing

the jurisdictional “issues brief by the parties” as “complex and [that] the potential exists that this

Court may not have jurisdiction to consider this litigation.”) (hereinafter Ashley W. Order). As in

these cases, the Defendants’ motion to dismiss here challenges preliminary issues, including

subject matter jurisdiction.

        “[T]he nature and complexity of the action.” The issues in this case are indisputably

complex. In similar child welfare class actions suits brought by Plaintiffs’ counsel in other states,

courts have commented on the complexity of the issues presented. See, e.g., Danny B. ex rel.

Elliott v. Raimondo, 784 F.3d 825, 828 (“The management of complex litigation presents

challenges that test the mettle of even the most able trial judge.”); Ashley W. Order, at 4 (“An entry

on the motion to dismiss may be dispositive of this complex litigation or may narrow the claims

moving forward, which could greatly narrow what has already shown to be expansive discovery

requests.”); Connor B. ex rel. Vigurs v. Patrick, 985 F.Supp.2d 129, 133 (D. Mass 2013) (“The

sheer number and breadth of allegations raised by Plaintiffs in this case effectively amount to an

all-out assault on the [state’s] foster care system, in which the Plaintiffs request all manner of

declaratory and injunctive relief.”).

       The significant discovery implicated by the complexity of this case weighs in favor of

staying discovery pending the outcome of dispositive motions. See Bragg v. U.S., 2010 WL

3835080, at *2 (S.D. W. Va. Sept. 29, 2010) (Copenhaver, J.) (“Regarding the nature and

complexity of the action, the regulatory lapses alleged by plaintiffs will doubtless involve

significant factual and expert discovery. In the event that the [defendant’s] dispositive motion is

granted, any resources devoted to those time consuming and expensive efforts would be fruitless.”)

(unreported).


                                                  6
    Case 3:19-cv-00710 Document 27 Filed 12/09/19 Page 7 of 11 PageID #: 627



       “[W]hether counterclaims and/or cross-claims have been interposed.” No counterclaims

or cross-claims have been filed, which weighs in favor of granting the stay. See, e.g., Tuell v.

Deere Credit Services, Inc., 2017 WL 11249436, at *1 (S.D. W. Va. Oct. 4, 2017) (Copenhaver,

J.) (finding stay of discovery inappropriate given that co-defendant had filed a crossclaim against

movant) (unreported); Rowe, 2015 WL 1781559, at *2 (No “counterclaims or cross-claims

imposed” weighs in favor of a stay.”).

       Agreement to the Stay. All of the Defendants in this case join in this motion, which weighs

in favor of staying discovery. See Rowe, 2015 WL 1781559, at *2. While Plaintiffs’ counsel has

indicated that it opposes a stay, this Court has made clear that this factor looks for agreement

among the defendants to seek the stay, not among opposing parties. See Tuell, 2017 WL 11249436,

at *1 (finding stay of discovery inappropriate given that co-defendant had not joined movant in

requesting a stay); U.S. v. Daily Gazette Co., 2007 WL 7575700, at *2 (Oct. 18, 2007)

(Copenhaver, J.) (describing this factor as “whether some or all of the defendants join in the request

for a stay”) (quoting Hachette Distribution, Inc. v. Hudson Cty. News Co., 136 F.R.D. 356, 358

(E.D.N.Y. 1991)) (unreported). 2

       “[T]he posture or stage of the litigation.” “Granting a stay is more appropriate when the

action is early in the litigation process.” Blankenship, 2019 WL 617350, at *4; see also, e.g.,

Evans v. TRG Customers Solutions, Inc., 2014 WL 2168931, at *1 (May 23, 2014) (Copenhaver,

J.) (unreported). This action is in its infancy: the motion to dismiss was filed just weeks ago, a

response to that motion has not been filed, and discovery began just last week.




2
  Defendants’ counsel met and conferred with Plaintiffs’ counsel regarding the Defendants’ request
to stay discovery, and Plaintiffs’ counsel stated that they oppose this motion to stay.

                                                  7
   Case 3:19-cv-00710 Document 27 Filed 12/09/19 Page 8 of 11 PageID #: 628



          “[E]xpected extent of discovery.”   Plaintiffs’ counsel has already made clear that they

intend to take extensive, time-consuming discovery. In the Report of the Parties Planning Meeting

filed with the Court, the Plaintiffs have requested 100 hours of depositions, 30 percent more than

allowed under the Federal Rules of Civil Procedure. Doc. 24, at 4. In addition, the Plaintiffs seek

11 months of fact discovery, id. at 5, far in excess of the three to seven months recommended by

this Court in its Local Rule of Civil Procedure 16.1 Form. Indeed, Plaintiffs have already served

the Defendants with 36 broad requests for production spanning documents created over a five-year

period.

          The significant volume of expect discovery weighs heavily in favor of granting the motion

to stay discovery. See Daily Gazette Co., 2007 WL 7575700, at *2; E&I Holdings, LLC v. Bellmari

Trading USA, Inc., 2018 WL 5624269, at *1 (S.D. W. Va. Oct. 20, 2018) (Copenhaver, J.)

(unpublished). Indeed, the U.S. District Court for the Southern District of Indiana recently stayed

discovery in a case very similar to this case in part because “given the allegations involved, the

size of the purported class, and the temporal scope of the claims this case is susceptible to

burdensome, costly, and contested discovery.” Ashley W. Order, at 4.

          Other relevant circumstances. In evaluating the merits of staying discovery, this court

should also consider the impact that extensive, burdensome discovery would have on the State’s

child welfare system. As explained above, in the Report of the Parties Planning Meeting, the

Plaintiffs seek 11 months of discovery and 100 hours of depositions. Defendants’ counsel

understands that the Plaintiffs seek an hour limit on depositions – rather than the numerical limit

in the Federal Rules of Civil Procedure – because Plaintiffs’ counsel may want to depose dozens

of state official involved in administering the State’s child welfare program. This may include not

just DHHR leadership, but also mid-level DHHR employees and even individual caseworkers.


                                                  8
    Case 3:19-cv-00710 Document 27 Filed 12/09/19 Page 9 of 11 PageID #: 629



This type of discovery would interfere with DHHR’s critical mission of serving West Virginia’s

most vulnerable children, and it should at least be stayed until the Court determines whether it has

jurisdiction to hear this case and, if so, which claims are at issue. 3

        Just last month, in Ashley W. v. Holcomb – a case very similar to this case, brought against

the State of Indiana by the same lawyers that brought this case – the U.S. District Court for the

Southern District of Indiana granted the State’s motion for a partial stay of discovery pending the

resolution of the State’s dispositive motions. Ashley W. Order. That court granted the motion

because “the issues briefed by the parties are complex and the potential exists that this Court may

not have jurisdiction to consider this litigation [under Rooker-Feldman and/or Younger]”; a

decision on the motion to dismiss “may be dispositive of this complex litigation or may narrow

the claims moving forward, which could greatly narrow what has already shown to be expansive

discovery requests”; and the case was “susceptible to burdensome, costly, and contested

discovery.” Id. At the same time, the court concluded that “[a] stay will not unduly prejudice the

Plaintiffs” because “Plaintiffs do not seek preliminary injunctive relief”; “Plaintiffs have not

shown, through particularized argument or demonstrable evidence, how they will be unduly

prejudiced by a partial stay”; and Defendants have already “produced substantial discovery.” Id.

        The court’s analysis in Ashley W. is equally applicable to this case, and the Defendants’

motion to stay discovery should be granted for the same reasons the defendants’ motion was

granted in that case.




3
  This Court has also on occasion applied a three-factor analysis in considering whether to stay
discovery: “(1) the interests of judicial economy; (2) hardship and equity to the moving party if
the action is not stayed; and (3) potential prejudice to the non-moving party.” Blankenship, 2019
WL 617350, at *3 (internal quotations omitted). All three factors also weigh in favor of granting
Defendants’ motion to stay discovery, for the reasons explained in this memorandum.

                                                   9
  Case 3:19-cv-00710 Document 27 Filed 12/09/19 Page 10 of 11 PageID #: 630



                                        CONCLUSION

       For all of the reasons set forth above, the Court should stay discovery pending the

resolution of the Defendants’ motion to dismiss.



                                     Respectfully submitted,



                                      /s/ Philip J. Peisch
                                      Philip J. Peisch, DC Bar # 1005423 (pro hac vice)
                                      Caroline M. Brown, DC Bar # 438342 (pro hac vice)
                                      Rebecca E. Smith, DC Bar # 166610 (pro hac vice)
                                      Attorneys for Jim Justice, et al.
                                      Brown & Peisch PLLC
                                      1233 20th Street NW
                                      Washington, DC 20036
                                      Telephone: 202-499-4258
                                      E-mail: ppeisch@brownandpeisch.com

                                      /s/ Steven R. Compton
                                      Steven R. Compton, WV St. Bar # 6562
                                      Attorney for Jim Justice, et al.
                                      West Virginia Attorney General’s Office
                                      812 Quarrier Street
                                      Charleston, WV 25301
                                      Telephone: 304-558-2131
                                      Fax: 304-558-0430
                                      Email: Steven.R.Compton@wvago.gov




                                               10
  Case 3:19-cv-00710 Document 27 Filed 12/09/19 Page 11 of 11 PageID #: 631




                               CERTIFICATE OF SERVICE

       I, Philip J. Peisch, hereby certify that I caused a true and correct copy of Defendants’

Memorandum of Law in Support of the Motion to Dismiss to be delivered to counsel for Plaintiffs

via ECF notification.



December 9, 2019

                                     /s/ Philip J. Peisch
                                     Philip J. Peisch, DC St. Bar # 1005423 (pro hac vice)
                                     Caroline M. Brown, DC St. Bar # 438342 (pro hac vice)
                                     Rebecca E. Smith, DC St. Bar # 166610 (pro hac vice)
                                     Attorneys for Jim Justice, et al.
                                     Brown & Peisch PLLC
                                     1233 20th Street NW
                                     Washington, DC 20036
                                     Telephone: 202-499-4258
                                     E-mail: ppeisch@brownandpeisch.com

                                     /s/ Steven R. Compton
                                     Steven R. Compton, WV St. Bar # 6562
                                     Attorney for Jim Justice, et al.
                                     West Virginia Attorney General’s Office
                                     812 Quarrier Street
                                     Charleston, WV 25301
                                     Telephone: 304-558-2131
                                     Fax: 304-558-0430
                                     Email: Steven.R.Compton@wvago.gov
